Chappell, J.,
concurring.
I do not question propositions of law discussed and relied upon in the dissenting opinion. However, I do deny that they are controlling under the particular facts, circumstances, and issues presented in this case.
In that connection it was stipulated by the parties that the Railway Company did operate the streetcar line between Council Bluffs, Iowa, and Omaháf Nebraska, under an agency or management contract with the Bridge Company from 1902 or thereabouts to September 15,1948, and has operated a motorbus line between Council Bluffs and Omaha under another such an agency or management contract since on or about September 15, 1948.
It was further stipulated that since on or after August 10, 1930, the streetcar lines ran as far as Twentieth Street in Omaha until conclusion of the streetcar lines’ operations on or about September 15, 1948, and that since *734September 25, 1948, when motorbus operation was begun by the Railway Company under its agency or management contract with the Bridge Company, the west terminus of the operation had been at Eighteenth Street.
Subsection 11, page 7, of the franchise granted by the city of Omaha to the Railway Company on August 14, 1928, provided: “The Consent given by this ordinance is limited to intra-city transportation exclusively, except that grantee is hereby authorized to operate suburban, interurban or interstate electric or motor bus passenger transportation lines owned, leased or legally operated by grantee, by connecting same with its city lines or entering the city over the tracks or along the routes of grantee, for interurban transportation exclusively, and to be operated subject to all of the provisions of this ordinance and the legal requirements of Nebraska Statutes.” Thereby it appears to me that the aforesaid agency or management contract was authenticated by the people of the city of Omaha.
In that connection also, the temporary permits, or authority issued to Transit Company and the Bridge Company by the Interstate Commerce Commission, were not identical. The Bridge Company’s permit, by appendix dated September 14, 1948, specifically provided: “Applicant is hereby authorized to enter into an agency or management agreement with the Omaha & Council Bluffs Street Railway Company, MC 57037 Sub 1 TA, during- the'«'continuance of this temporary authority, provided, however, that the service - authorized by the order of which this is a part and all operations performed in the rendition of such service shall be in the name of applicant arid applicant shall assume full responsibility therefor, both to the patrons of such service and to the general public.” It thus authenticated the aforesaid agency or management agreement.
As I view it, under such circumstances, the classification made by the ordinances here involved was not unreasonable, arbitrary, or unlawful, because there were *735but two companies involved and they were clearly not in identical situations. The Bridge Company had, by permission of the city, continuously operated over the very streets here involved for almost a quarter of a century before Transit Company attempted, without permission of the city, to intrude its lines over the same route.
The jurisdiction of the Nebraska State Railway Commission is not involved in any manner. Transit Company has never attempted to invoke it and seek any relief in that forum. In that connection, it was stated in Furstenberg v. Omaha & C. B. St. Ry. Co., 132 Neb. 562, 272 N. W. 756: “We must not permit a confusion between the jurisdiction of the city and the railway commission. There is a clear distinction between powers of a city to grant or withhold franchises, licenses or permits to use its streets, police power, and the exclusive constitutional power of the railway commission to impose regulation and control over the city’s common carriers.”
The effect of the ordinances involved was to simply deny Transit Company permission to duplicate bus service upon certain city streets. Under the circumstances, I am convinced that the city had such jurisdiction and authority.